DETAILED ACTION
Applicant: WAGNER, Matthias
Assignee: 1087 Systems, Inc. 
Attorney: Quan Nguyen (Reg. No.: 46,957)
Filing: Information Disclosure Statements filed 05 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 9-28 are currently pending before the Office.

Information Disclosure Statement
Information Disclosure Statements filed 10/05/2021 included incorrect listings for Gilbert et al. – US 7,997,831 and correct & incorrect listings for Wagner et al. – US Pub. 2010/0225475 & 2012/0225475.  Both references fail to anticipate the claimed invention or otherwise render the claims obvious, since they both fail to disclose “parallel flows in substantially identical conditions”, in combination with the other claimed elements.  The proper listings are cited in the PTO-892 attached.

    PNG
    media_image1.png
    79
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    74
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    69
    643
    media_image3.png
    Greyscale


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884